Citation Nr: 0614842	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  00-23 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability involving gastrointestinal symptoms and 
rectal bleeding as a result of medication prescribed by the 
Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and N.S.



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to 
December 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the VA 
Regional Office (RO) in Oakland, California, which denied the 
benefits sought on appeal.  In August 2003, the Board 
remanded the case for additional RO adjudication.  The case 
is once again before the Board for review. 

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran claims that he is entitled to VA compensation 
benefits under 38 U.S.C.A. § 1151 for additional disability 
involving gastrointestinal symptoms and rectal bleeding as a 
result of non-steroidal medication (Naprosyn) prescribed by 
VA in 1999 for back and shoulder pain.  However, the Board 
finds that additional development is needed before it can 
adjudicate this claim.  

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA medical 
treatment, compensation shall be awarded in the same manner 
as if such disability were service connected.  Amendments to 
38 U.S.C.A. § 1151 made by Public Law 104-204 require a 
showing not only that the VA treatment in question resulted 
in additional disability but also that the proximate cause of 
the additional disability was carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing the medical or surgical 
treatment, or that the proximate cause of additional 
disability was an event which was not reasonably foreseeable.

The factual elements necessary to support a claim under 38 
U.S.C.A. § 1151 based on medications used to treat a 
preexisting condition may vary with the facts of each case 
and the nature of the particular injury and cause alleged by 
the claimant.  As a general matter, however, entitlement to 
benefits based on such claims would ordinarily require a 
determination that: (1) a physician exercising the degree of 
skill and care ordinarily required of the medical profession 
reasonably will not have prescribed the medication when 
rendering treatment; and (2) the veteran suffered disability 
or death which probably would have been avoided if proper 
treatment (medication) had been rendered.  See VAOPGCPREC 05-
01.

A remand is required in this case to schedule the veteran for 
a VA compensation examination to determine whether he suffers 
from additional gastrointestinal symptoms and rectal bleeding 
as a result of non-steroidal medication (Naprosyn) prescribed 
by VA in 1999 for back and shoulder pain.  

The Board notes that the veteran was scheduled for a VA 
examination at the Reno VA Medical Center (VAMC) on July 23, 
2003.  On that date, however, the veteran called and said he 
could not make the appointment and did not wish to 
reschedule.  In a VA Form 646, dated in June 2005, the 
veteran's representative explained that the veteran could not 
make his scheduled appointment in July 2003 because he had 
relocated.  The representative therefore requested that the 
veteran be scheduled for a VA examination at a closer 
facility.  

In a Report of Contact (VA Form 119), dated in September 
2005, it was noted that the veteran cancelled his examination 
at the Reno VAMC because he had relocated to Fresno, 
California.  The veteran then explained that he was homeless 
until recently.  He provided a current address but did not 
know his zip code.  Therefore, the United States Postal 
Service (USPS) was contacted to get the zip code for Fresno.  
The USPS provided the zip code for Fresno but then explained 
that they did not deliver mail to the address provided by the 
veteran.  Records at the Fresno VAMC listed the veteran as 
homeless but had the veteran's cell phone number.  Attempts 
were made to call the veteran, which the veteran did not 
answer.

VA attempted to schedule the veteran for another examination 
on January 17, 2006.  Since the veteran had no address to 
send a letter, VA personnel called the veteran and left a 
voice mail concerning the date and time of his scheduled 
appointment.  The veteran did not call back and failed to 
appear to his examination.   

In correspondence dated in March 2006, the veteran's 
representative explained that the veteran was no longer 
homeless and had established a permanent residence in 
Stockton, California.  The representative provided the 
veteran's address and new telephone number and requested that 
action be taken to reschedule him for a VA examination.  

Under these circumstances, another attempt should be made to 
reschedule the veteran for a VA examination to determine 
whether he has additional disability involving 
gastrointestinal symptoms and rectal bleeding as a result of 
medication prescribed by a VA in 1999.  However, it is noted 
that the veteran is expected to cooperate in the scheduling 
of his examination and his failure to cooperate could have an 
adverse impact on his claim.  See Hyson v. Brown, 5 Vet. App. 
262, 265 (1993) (holding that it is the burden of the 
claimant to keep the VA apprised of his whereabouts; if he 
does not do so, there is no burden on the part of the VA to 
turn up heaven and earth to find him; however, it is only 
where a file discloses other possible and plausible addresses 
that an attempt should be made to locate him at the alternate 
known address before finding abandonment of a previously 
adjudicated benefit).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA gastrointestinal examination to 
determine whether he suffers from 
additional disability involving 
gastrointestinal symptoms and rectal 
bleeding as a result of non-steroidal 
medication (Naprosyn) prescribed by VA in 
1999.  The examiner is requested to 
review all pertinent medical records in 
the veteran's claims file and offer 
opinions as to: 

(a) whether it is at least as likely as 
not that the veteran's symptoms involving 
abdominal pain and rectal bleeding can be 
attributed to a chronic disability as 
opposed to acute and transitory symptoms 
that resolve when the non-steroidal 
medication at issue is discontinued.  

(b) If the veteran has a chronic 
disability as opposed to transitory 
symptoms: (i) whether it is at least as 
likely as not that a physician exercising 
the degree of skill and care ordinarily 
required of the medical profession 
reasonably would not have prescribed 
Naprosyn for the veteran's back and 
shoulder pain; (ii) whether it is at 
least as likely as not that the veteran 
suffered additional disability which 
probably would have been avoided if 
proper treatment (medication) had been 
rendered or provided; and (iii) whether 
it is at least as likely as not that such 
additional disability is a certain or 
near certain result of the VA medical 
treatment.  "Necessary consequences" are 
those that are certain to result from or 
were intended to result from the 
treatment administered.  The examiner 
should clearly outline the rationale for 
any opinion expressed.

2.  The RO should then review the 
examination report to ensure that it 
complies with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.  The 
veteran should be advised that failure to 
report for a scheduled examination may 
adversely affect the adjudication of his 
claim.  38 C.F.R. § 3.655 (2005).

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






